SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):October 1, 2009 SIMMONS COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-124138 20-0646221 (Commission File Number) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800 Atlanta, Georgia 30328-6188 (Address of Principal Executive Offices) (Zip Code) 770-512-7700 (Registrant’s Telephone Number, Including Area Code) NA (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement Effective October 1, 2009, Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company, entered into (i) the Seventh Amendment to Second Forbearance Agreement, Tenth Amendment to the Second Amended and Restated Credit and Guaranty Agreement and Third Amendment to the Pledge and Security Agreement with a majority of its senior lenders and (ii) Amendment No. 7 to the Forbearance Agreement to the Indenture with a majority of the holders of its 7.875% senior subordinated notes, pursuant to which the forbearance periods under both of the forbearance agreements are extended from September 30, 2009 through November 16, 2009. The senior bank lenders' extension is subject to continued progress under the Plan. The press release announcing Simmons Bedding’s extensions of forbearance periods is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits Press Release dated October 1, 2009 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, Simmons Company has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. SIMMONS COMPANY By:/s/ William S. Creekmuir William S. Creekmuir Executive Vice President and Chief Financial Officer Date:October 1, 2009
